                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


SARA ELISABETH LEITT SELLERS,                    §
                                                 §
                   Plaintiff,                    §                SA-20-CV-00107-DAE
                                                 §
vs.                                              §
                                                 §
ANDREW SAUL, OFFICE OF THE                       §
REGIONAL CHIEF COUNSEL, REGION                   §
VI SOCIAL SECURITY                               §
ADMINISTRATION;                                  §
                                                 §
                   Defendant.                    §



                                             ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion for Access to

Online Filing [#5]. Having considered Plaintiff’s motion regarding electronic access, the Court

will grant Plaintiff permission to e-file documents with this Court.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Access to Online Filing

[#5] is GRANTED. Plaintiff is directed to contact the Office of the District Clerk to obtain the

e-filing and e-noticing registration form and to submit the fully completed form to the Clerk.

Under standard procedures, the registration form will be processed by the Clerk, who has the

responsibility of verifying, approving, and effectuating e-filing and e-noticing of court

documents.

       SIGNED this 20th day of February, 2020.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE
